     Case 2:20-cv-00101-FMO-JEM Document 26 Filed 05/29/20 Page 1 of 1 Page ID #:67



1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11    ORLANDO GARCIA,                           )   Case No. CV 20-0101 FMO (JEMx)
                                                )
12                       Plaintiff,             )
                                                )
13                 v.                           )   JUDGMENT
                                                )
14    OTTARI ENTERPRISES, LLC, et al.,          )
                                                )
15                       Defendants.            )
                                                )
16

17          IT IS ADJUDGED THAT the above-captioned action is dismissed without prejudice.

18

19    Dated this 29th day of May, 2020.

20

21                                                                    /s/
                                                               Fernando M. Olguin
22                                                          United States District Judge

23

24

25

26

27

28
